        Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

 ANGELA TEASLEY,

             Plaintiff,

       vs.                                 Civil Action No. _________________

 HAMILTON HEALTH CARE SYSTEM,
 INC.,

             Defendant.


                                    COMPLAINT

Plaintiff Angela Teasley herein asserts claims against Defendant Hamilton Health

Care System, Inc., for unpaid overtime wages and FLSA retaliation, showing the

Court as follows:

INTRODUCTION

1.    In this Fair Labor Standards Act action, 29 U.S.C. § 201 et seq., Plaintiff

      seeks to recover unpaid overtime wages from her former employer. She

      additionally brings a claim for retaliation in violation of 29 U.S.C. 215(a)(3).

2.    Defendant operates two apartment complexes—Whitfield Commons and

      Whitefield Place—for seniors and handicapped people living on lower fixed

      incomes in Dalton, Georgia.

                                         -1-
      Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 2 of 11




3.   Plaintiff—a 26-year employee of Hamilton Health Care System—worked

     during her final four years as a Resident Services Coordinator at both

     Whitfield Commons and Whitfield Place. Throughout her time as Resident

     Services Coordinator, Plaintiff regularly worked far in excess of 40 hours

     per week. However, throughout much of her employment, she was not paid

     at one-and-one-half times her regular hourly rate for the hours she worked

     over 40 per week. And through part of her employment, she received some

     overtime premiums, but not for all the overtime hours she worked.

4.   Plaintiff now seeks to recover her unpaid overtime wages and additionally

     seeks to recover the damages she sustained after her employment was

     terminated in retaliation for opposing Defendant’s violations of the Fair

     Labor Standards Act.

JURISDICTION AND VENUE

5.   The jurisdiction of this Court is proper pursuant to Article III, § 2 of the

     United States Constitution, 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and

     1337, as this case arises under the FLSA, a federal statute that affects

     interstate commerce.

6.   Hamilton Health Care System, Inc. (“Hamilton”) is a domestic non-profit

     corporation existing under the laws of the State of Georgia.

                                         -2-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 3 of 11




7.    Hamilton may be served with process via service on its registered agent for

      service, Savannah B. Moore, at 1200 Memorial Dr., Dalton, Whitfield

      County, Georgia 30720.

8.    This Court has personal jurisdiction over Hamilton.

9.    Venue properly lies in the Northern District of Georgia under 28 U.S.C.

      § 1391 because Defendant regularly conducts business in this judicial

      district, a substantial portion of the events giving rise to the claims herein

      arose in this judicial district, and Defendant resides in this judicial district.

EMPLOYMENT RELATIONSHIP

10.   Plaintiff worked for Hamilton as a Resident Services Coordinator at its

      Whitfield Commons and Whitefield Place properties from approximately

      2016 through June 16, 2020, the date of her termination.

11.   As a Resident Services Coordinator, Plaintiff was responsible for collecting

      rent from residents, maintaining HUD compliance by processing resident

      recertifications, assisting tenants with moving in and out, making

      arrangements for refurbishing vacant units, coordinating maintenance of

      units, informing residents of updates to HUD policies, processing HUD

      vouchers, and planning entertainment and informational programs for

      residents, among other things.

                                           -3-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 4 of 11




12.   At all relevant times, Plaintiff was an “employee” of Hamilton within the

      meaning of 29 U.S.C. § 203(e)(1).

ENTERPRISE COVERAGE UNDER THE FLSA

13.   Throughout Plaintiff’s employment, employees of Hamilton used, inter alia,

      the following goods or materials that moved through commerce for its

      business purpose: computers, phones, and vehicles.

14.   During 2020, Hamilton had two or more “employees engaged in commerce”

      within the meaning of 29 U.S.C. § 203(s)(1)(A).

15.   During 2020, Hamilton had two or more “employees handling, selling or

      otherwise working on goods or materials that have been moved in or

      produced for commerce by any person” within the meaning of 29 U.S.C.

      § 203(s)(1)(A).

16.   During 2020, Hamilton had an annual gross volume of sales made or

      business done of not less than $500,000 (exclusive of excise taxes at the

      retail level that are separately stated) within the meaning of 29 U.S.C.

      § 203(s)(1)(A).

17.   During 2020, Hamilton was an “enterprise engaged in commerce or in the

      production of goods for commerce” within the meaning of 29 U.S.C.

      § 203(s)(1).

                                         -4-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 5 of 11




18.   During 2019, Hamilton had two or more “employees engaged in commerce”

      within the meaning of 29 U.S.C. § 203(s)(1)(A).

19.   During 2019, Hamilton had two or more “employees handling, selling or

      otherwise working on goods or materials that have been moved in or

      produced for commerce by any person” within the meaning of 29 U.S.C.

      § 203(s)(1)(A).

20.   During 2019, Hamilton had an annual gross volume of sales made or

      business done of not less than $500,000 (exclusive of excise taxes at the

      retail level that are separately stated) within the meaning of 29 U.S.C.

      § 203(s)(1)(A).

21.   During 2019, Hamilton was an “enterprise engaged in commerce or in the

      production of goods for commerce” within the meaning of 29 U.S.C.

      § 203(s)(1).

22.   During 2018, Hamilton had two or more “employees engaged in commerce”

      within the meaning of 29 U.S.C. § 203(s)(1)(A).

23.   During 2018, Hamilton had two or more “employees handling, selling or

      otherwise working on goods or materials that have been moved in or

      produced for commerce by any person” within the meaning of 29 U.S.C.

      § 203(s)(1)(A).


                                         -5-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 6 of 11




24.   During 2018, Hamilton had have an annual gross volume of sales made or

      business done of not less than $500,000 (exclusive of excise taxes at the

      retail level that are separately stated) within the meaning of 29 U.S.C.

      § 203(s)(1)(A).

25.   During 2018, Hamilton was an “enterprise engaged in commerce or in the

      production of goods for commerce” within the meaning of 29 U.S.C.

      § 203(s)(1).

OVERTIME VIOLATION

26.   Throughout her employment during the three years prior to the filing of this

      action, Plaintiff regularly worked in excess of 40 hours per week.

27.   During portions of this time period—when she worked on a salary basis—

      Plaintiff received no overtime premiums for hours worked over 40 per week.

28.   During other portions of this time period—when she worked on an hourly

      basis—Plaintiff received some but not all overtime premiums for hours

      worked over 40 per week.

29.   Plaintiff’s on-call hours—which were outside her scheduled 40-hour

      workweek—were regularly undercompensated and Plaintiff was frequently

      required to underreport her hours worked to avoid recording more than 40

      hours per week worked.

                                         -6-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 7 of 11




RETALIATION

30.   As of three years prior to the filing of this action, Plaintiff was compensated

      by Hamilton on an hourly basis.

31.   Beginning around September 2018, when Plaintiff’s immediate supervisor

      retired, her workload increased significantly and Defendant changed

      Plaintiff’s basis of pay to salary.

32.   In April 2020, Plaintiff was changed back to hourly pay and was instructed

      by her new supervisor, Angela Baker, that she could not earn overtime, but

      that she was still to be on-call and work outside her scheduled 40-hour

      workweek.

33.   In approximately June 2020, Plaintiff complained to Hamilton’s HR

      department that she was not being paid for all hours worked—especially

      hours worked on call—and that she was not receiving time-and-a-half

      payments for her required work over 40 hours per week.

34.   Immediately after making this complaint, Baker suspended Plaintiff for five

      days pending a purported “investigation.”

35.   After five days, Baker terminated Plaintiff’s employment, falsely claiming

      that Plaintiff had committed “gross misconduct.”




                                            -7-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 8 of 11




36.   Baker never informed Plaintiff of the factual basis of the purported gross

      misconduct.

37.   In reality, Plaintiff did not commit any misconduct, but was terminated in

      retaliation for making a complaint regarding Defendant’s violation of the

      Fair Labor Standards Act.

                               COUNT I
       FAILURE TO PAY OVERTIME WAGES PURSUANT TO 29 U.S.C. § 207
                       AGAINST ALL DEFENDANTS

38.   At all relevant times, Plaintiff was an employee covered by the FLSA and

      entitled to the maximum hour (i.e., overtime) wage protections set forth in

      29 U.S.C. § 207.

39.   Throughout her employment, Plaintiff worked for Hamilton on a full-time

      basis.

40.   During a large majority of workweeks, Plaintiff worked for Hamilton in

      excess of 40 hours per week.

41.   From the first pay date occurring in the three years prior to the filing of this

      action through the end of her employment, Plaintiff earned but did not

      receive all her earned overtime wages from Hamilton.

42.   During the period in which she was purportedly “salaried” Plaintiff received

      no overtime wages at all.

                                          -8-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 9 of 11




43.   During the period in which Plaintiff was paid hourly, Plaintiff did not

      receive premiums for all overtime hours worked.

44.   Plaintiff is entitled to payment of all due but unpaid overtime wages in an

      amount to be determined at trial, in accordance with 29 U.S.C. § 216(b).

45.   As a result of the underpayment of overtime wages as alleged above,

      Plaintiff is entitled to liquidated damages in an amount equal to her unpaid

      minimum wages in accordance with 29 U.S.C. § 216(b).

46.   As a result of the underpayment of minimum wages as alleged above,

      Defendants are liable to Plaintiff for his litigation costs, including her

      reasonable attorney’s fees, in accordance with 29 U.S.C. § 216(b).

                                 COUNT II
              RETALIATION IN VIOLATION OF 29 U.S.C. § 215(A)(3)

47.   By complaining to Defendant about violations of the FLSA’s overtime

      requirements, Plaintiff undertook activities protected under 29 U.S.C.

      § 215(a)(3).

48.   Defendant discriminated against Plaintiff in connection with her

      employment by terminating her employment because of her complaint.

49.   As a result of Defendant’s discriminatory acts, Plaintiff suffered and

      continues to suffer reduced loss of income due to her unemployment.


                                          -9-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 10 of 11




50.   Plaintiff is entitled to recover her lost income that resulted from Defendants’

      discriminatory actions, liquidated damages in the same amount, prejudgment

      interest to the extent that liquidated damages are not awarded, nominal

      damages, reinstatement, and her costs of litigation, including reasonable

      attorney’s fees, pursuant to 29 U.S.C. § 216(b).

WHEREFORE, Plaintiff respectfully prays that the Court:

(a)   Take jurisdiction of this matter;

(b)   Grant a trial by jury as to all matters properly triable to a jury;

(c)   Issue a judgment declaring that Plaintiff is an employee covered by the

      FLSA, and that Defendant has failed to comply with the maximum hour

      requirements of the FLSA;

(d)   Award Plaintiff all due but unpaid overtime wages and liquidated damages

      in the same amount;

(e)   Award Plaintiff prejudgment interest on all amounts owed to the extent that

      liquidated damages are not awarded;

(f)   Award Plaintiff nominal damages;

(g)   Grant Plaintiff reinstatement to her former position;

(h)   Award Plaintiff her lost income resulting from Defendant’s retaliation and

      liquidated damages in an equal amount;

                                          -10-
       Case 4:21-cv-00073-SDG Document 1 Filed 04/07/21 Page 11 of 11




(i)   Award Plaintiff her costs of litigation including reasonable attorney’s fees

      pursuant to 29 U.S.C. § 216(b); and

(j)   Award any and such other further relief this Court deems just, equitable and

      proper.

This 7th day of April 2021,
                                          Respectfully submitted,

                                          DELONG, CALDWELL, BRIDGERS,
                                          FITZPATRICK & BENJAMIN, LLC

                                          s/ Matthew W. Herrington
 101 Marietta Street                      Charles R. Bridgers
 Suite 2650                               Georgia Bar No. 080791
 Atlanta, Georgia 30303                   Matthew W. Herrington
 (404) 979-3171                           Georgia Bar No. 275411
 (404) 979-3170 (f)
 charlesbridgers@dcbflegal.com            Counsel for Plaintiff
 matthew.herrington@dcbflegal.com




                                        -11-
